DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 15 of U.S. Patent No. 10,927,663. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims in the instant application are broader than those in the ‘663 patent (note, for example, the absence in pending claims 1 and 13 of the limitation “determining one or more control units associated with the short circuit,” which is present in patented claim 9, and the absence in pending claim 14 of the limitation “wherein the amperage thresholds of the first and second circuit interrupting devices decreases…” which is present in patented claim 15 but not in pending claim 14), and thus the pending claims are fully encompassed by the narrower patented claims and obviously directed to the same invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoefel et al. (US 10,007,260, hereinafter Hoefel).
With regard to claim 14, Hoefel discloses a downhole fault protection system (see Fig. 5) for a tubing string located in a wellbore (Fig. 1 shows the tubing string and wellbore), the tubing string having a plurality of valves (note that the claim’s preamble requires that the fault protection system is “for a tubing string…,” thus the tubing string itself is not positively recited, and additionally the plurality of valves are not positively recited), each valve having a control unit, each control unit being connected in series and independently controllable, the system comprising:
a power line (see annotated Fig. provided below) providing power and communication to each control unit (520, the “tool electronics” corresponding to Tools A, B, C, D, etc. illustrated in Fig. 2), the power line comprising a main power-line (see annotated Fig. below) and a plurality of branch power-lines (see annotated Fig. below) connected to the main power- line, each control unit being connected to a respective branch power-line (each tool 202 as shown in Fig. 2 is connected to a branch line as shown in Fig. 5); and
a line protection circuit (500, 520) for each of the control units, each line protection circuit comprising:
a first circuit interrupting device (500, SW1, SW2) in the main power-line operable to interrupt current in the main power-line; and
a second circuit interrupting device (520, SW3, SW4) in the respective branch power-line connected to a power supply of a respective control unit (the “power supply” is a part of electronics 518—the power supply itself is not explicitly labeled in Hoefel, but Hoefel inherently has some kind of power supply, which transforms the incoming power from the main line 522 into a form that can be used by the electronics 518), the second circuit interrupting device being operable to interrupt current in the respective branch power-line (when switches SW3 and SW4 are closed, the power supply to the electronics 518 is short-circuited).

    PNG
    media_image1.png
    490
    553
    media_image1.png
    Greyscale

With regard to claim 15, Hoefel teaches that the first and second circuit interrupting devices are configured to be electronically controlled via the power-line (no other source of power is disclosed and thus all of the devices are powered via the power line).
With regard to claim 16, Hoefel discloses that the line protection circuits of the control units are configured to be operated sequentially following the in-series connection of the control units to the power-line (“the fault detection and tolerance circuit 500 may implement a delay such [sic] the fault detection and tolerance circuit 500 and other circuts in series in the electrical path turn on sequentially at power up,” see column 8, lines 49-65).
With regard to claim 17, Hoefel discloses that the first and second circuit interrupting devices in each line protection circuit are configured to be operated in unison (given that the circuit interruption devices are “operating” all the time, regardless of whether the switches are closed are open, then they are aways “operating” in unison).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoefel et al. (US 10,007,260, hereinafter Hoefel).
With regard to claims 18-20, Hoefel discloses bottom-to-top or top-to-bottom operational capability of the line protection circuits.  This is discussed in Column 8, lines 1-31.  However, Hoefel fails to disclose toe-to-heel or heel-to-toe operation, because Hoefel does not disclose a horizontal wellbore.  Hoefel only shows a vertical wellbore (Fig. 1).  However, Hoefel at least teaches that the system has a steering module (52), which indicates the capability of drilling deviated wellbores.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Hoefel such that the system was disposed in a horizontal or deviated wellbore having a heel and a toe, as Hoefel already teaches that his system is capable of directional drilling, and examiner hereby takes Official Notice that the drilling and operation of horizontal wellbores is well known in the art.  Furthermore, if Hoefel’s system were to be used in a horizontal wellbore, then the top-to-bottom or bottom-to-top operational capabilities discussed in column 8, lines 1-31 would meet the claimed toe-to-heel or heel-to-toe operation.

Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is noted that no prior art has been applied to claims 1 and 13.
The closest reference, Hoefel, discloses the construction of the claimed “circuit interrupting devices.”  However, Hoefel discloses that the tools in the string which are protected by the circuit interruption devices are LWD tools in a drilling string, rather than valves each having their own associated control unit that is independently controllable.  It would not have been considered obvious to replace the LWD devices with independently controlled valves, as Hoefel utilizes the LWD tools for learning information about the formation, rather than for flow control.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/           Primary Examiner, Art Unit 3676